 
 
Exhibit 10.1
 
SETTLEMENT AGREEMENT
 
This SETTLEMENT AGREEMENT (this “Agreement”) is made and entered into as of
October 4, 2019, by and among Liberated Syndication, Inc., a Nevada corporation
(the “Company”), on the one hand, and Camac Fund, LP and Mr. Eric Shahinian
(collectively, the “Stockholders”), on the other hand.
 
RECITALS
 
WHEREAS, as of the date hereof, the Stockholders beneficially own 1,955,519
shares of the issued and outstanding common stock of the Company, par value
$0.001 per share (“Common Stock”);
 
WHEREAS, on April 26, 2019, Camac Fund, LP (“Camac”), Camac Partners, LLC, Camac
Capital, LLC, Eric Shaninian, Michael Cricenti, Simeon McMillan, Adam Pincus and
Bradley M. Tirpak (collectively, the “Filing Parties”) filed a preliminary proxy
statement on Schedule 14A regarding the solicitation of requests (the “Request
Solicitation”) to call a special meeting of the Company’s stockholders
(including any adjournments, postponements or other delays thereof, the “Special
Meeting”) and on July 15, 2019, Camac delivered the requisite requests to
request the call (the “Request”) of the Special Meeting in accordance with the
Company’s bylaws (the “Bylaws”);
 
WHEREAS, as part of the Request Solicitation, the Filing Parties indicated their
intention to present the following matters for a vote of the Company’s
stockholders at the Special Meeting: (i) removal of the existing directors of
the Company (the “Removal Proposal”); (ii) the amendment of Article III, Section
3.02 of the Bylaws to increase to nine the number of directors constituting the
board of directors (the “Board”) of the Company (the “Board Size Proposal”);
(iii) the amendment of Article III, Section 3.10 of the Bylaws to confirm that
stockholders may fill any vacancies, however caused, on the Board and provide
that only stockholders may fill vacancies caused by the removal of a director by
stockholders (the “Vacancy Proposal”); (iv) the election of Eric Shahinian,
Michael Cricenti, Simeon McMillan, Adam Pincus and Bradley M. Tirpak as
directors of the Company (the “Election Proposal”); and (v) the amendment of
Article III, Section 3.03 of the Bylaws to eliminate any ability of the Board to
unilaterally adopt a classified Board structure such that a nominee only stands
for election once every three years (the “De-staggered Board Proposal” and with
the Removal Proposal, the Board Size Proposal, the Vacancy Proposal and the
Election Proposal, collectively, the “Stockholder Proposals”);
 
WHEREAS, on July 11, 2019, the Filing Parties delivered a Notice of Nomination
of Directors and Stockholder Proposals regarding the Company’s Annual Meeting of
Stockholders for fiscal year 2018 (the “Annual Meeting”) containing matters
substantially identical to the Stockholder Proposals (the “Annual Meeting
Notice”); and
 
WHEREAS, on July 15, 2019, Camac filed a Verified Complaint and Alternative
Petition for Writ of Mandamus/Prohibition regarding its request to inspect
certain books and records maintained by the Company in the District Court for
Clark County, Nevada, Case No. A-19-798511-B (the “Books and Records Action”),
which action is currently pending.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:
 


 
 

 
1

 
 

1. Withdrawal of Special Meeting Request and Annual Meeting Notice.
 
(a)           The Stockholders hereby irrevocably withdraw (i) the Request and
(ii) the Annual Meeting Notice.
 
(b)           The Stockholders shall, and shall cause their Representatives to,
immediately cease all solicitation efforts in connection with the Special
Meeting.
 
(c)           From and after the date hereof, the Stockholders shall not, and
shall not permit their Representatives to, vote, deliver or otherwise use any
consents or proxies of other stockholders of the Company that may have been
received by the Stockholders or any of their Representatives to date with
respect to the Special Meeting.
 
2.           Corporate Governance Matters.
 
(a)           Board Appointments. Immediately following the execution of this
Agreement, the Company shall take all necessary action to appoint Eric Shahinian
(the “First Camac Designee”) and Bradley Tirpak (the “Second Camac Designee”
and, together with the First Camac Designee, the “Camac Designees”) to the Board
with a term expiring at the Company’s Annual Meeting of Stockholders for fiscal
year 2019 (the “2020 Annual Meeting”). If either Camac Designee ceases to be a
member of the Board for any reason, then Camac will identify (and the Board will
promptly take all necessary action to appoint) another person (a “Successor
Director”) to serve as a director in place of such Camac Designee. Any Successor
Director must (i) be qualified to serve as a member of the Board under all
applicable corporate governance policies or guidelines of Company and the Board
and applicable legal and regulatory requirements; and (ii) meet the independence
requirements under any applicable rules of any U.S. stock exchange on which the
Company is traded. Upon becoming a member of the Board, the Successor Director
will succeed to all of the rights and privileges, and will be bound by the terms
and conditions, of the Camac Designee being replaced under this Agreement.
 
(b)           Chairman of the Board Matters. Christopher Spencer has delivered
to the Company an irrevocable resignation from the position of Chairman of the
Board, which resignation is contingent upon the execution of this Agreement.
Immediately following the execution of this Agreement, the Board shall adopt
resolutions separating the offices of Chairman of the Board and Chief Executive
Officer. Mr. Spencer will continue to serve as Chief Executive Officer of the
Company until his resignation or removal. The Company and the Stockholders shall
engage in good faith discussions to identify a member of the Board to serve as
Chairman, but a Chairman will not be designated without the consent of the
Stockholders.
 
(c)           Independent Board Appointment. Promptly following the date of this
Agreement, the Company shall provide the Stockholders with the names (and all
other information reasonably requested by the Stockholders concerning such
individuals) of three proposed director nominees (which individuals will not
include candidates previously identified to the Stockholders by the Company
prior to the date of this Agreement). Each such individual will be (i) qualified
to serve as a member of the Board under all applicable corporate governance
policies or guidelines of Company and the Board and applicable legal and
regulatory requirements; and (ii) meet the independence requirements with
respect to Company of the listing rules of The Nasdaq Stock Market LLC
(“Nasdaq”). The Stockholders may, but will not be obligated to choose one of the
three candidates so proposed to serve as a new independent director of the
Company (such new director, the “New Independent Director”). The Company and the
Stockholders shall engage in good faith discussions to identify the New
Independent Director within 30 days. If the Stockholders agree on the New
Independent Director, the Company shall take all necessary action to appoint the
New Independent Director to the Board within five Business Days of such
agreement, and upon the appointment of such individual to the Board, the Company
shall take all action necessary to cause one of Denis Yevstifeyev, Douglas
Polinsky or J. Gregory Smith (each, a “Legacy Independent Director”) to resign
from the Board.
 

 
2

 
  

(d)           Compensation Committee Matters. Immediately following the
execution of this Agreement, the Company shall take all necessary action to
appoint the First Camac Designee to the compensation committee of the Board (the
“Compensation Committee”) and upon such appointment, one of the Legacy
Independent Directors shall resign from the Compensation Committee. Upon his
appointment, the First Camac Designee will act as chairman of the Compensation
Committee. If the New Independent Director joins the Board, then the New
Independent Director shall be appointed to the Compensation Committee and an
additional Legacy Independent Director shall resign from the Compensation
Committee. From and after the appointment of the New Independent Director, the
Compensation Committee will evaluate all executive compensation arrangements,
and make all executive compensation determinations, provided that the accrued
but unpaid bonus for Christopher Spencer (a one-time payment of $800,000) will
remain fixed. The Compensation Committee will consist of no more than three
directors. Promptly following the date of this Agreement (but not before the
appointment of the New Independent Director, if it occurs), the Compensation
Committee will review its charter and propose any modifications for approval by
the Board.
 
(e)           Audit Committee Appointment. Immediately following the execution
of this Agreement, the Company will take all action necessary so that the Second
Camac Designee is appointed to the audit committee of the Board (the “Audit
Committee”) and upon such appointment, one of the Legacy Independent Directors
shall resign from the Audit Committee. Promptly following the date of this
Agreement, the Audit Committee will review its charter and propose any
modifications for approval by the Board.
 

(f)           Review Committee. Immediately following the execution of this
Agreement, the Company will take all action necessary to form a strategic review
committee (the “Review Committee”) composed solely of the First Camac Designee
and the New Independent Director (if the New Independent Director joins the
Board). The First Camac Designee will act as chairman of the Review Committee.
The charter of the Review Committee will be in the form of Exhibit B hereto. If
the New Independent Director does not join the Board, then the Stockholders will
select a Legacy Independent Director to join the Review Committee, and the
Company will promptly take all action necessary to appoint such director to the
Review Committee. The Review Committee will consist of no more than two
directors.
 

(g)           No Modifications. Prior to the Company’s Annual Meeting of
Stockholders for fiscal year 2020 (the “2021 Annual Meeting”), the Board will
consist of no more than six members. Prior to the 2021 Annual Meeting, the Board
will not form any committees or subcommittees that do not include either the
First Camac Designee or the Second Camac Designee, or any Successor Director
thereto. Prior to the 2021 Annual Meeting, the Bylaws will not be amended
without the consent of the Camac Designees, or any Successor Director thereto.
 

(h)           Board Member Benefits. The Camac Designees (or any Successor
Director) will be entitled to the same director benefits as other members of the
Board, including (i) compensation for such director’s service as a director and
reimbursement for such director’s expenses on the same basis as all other
non-employee directors of Company; (ii) equity-based compensation grants and
other benefits, if any, on the same basis as all other non-employee directors of
Company; and (iii) the same rights of indemnification and directors’ and
officers’ liability insurance coverage as the other non-employee directors of
Company as such rights may exist from time to time.
 

(i)           Cancellation of Equity Grants. Immediately following the execution
of this Agreement, the Company shall take all action necessary to irrevocably
cancel those equity awards previously granted to the Company’s Chief Executive
Officer and Chief Financial Officer representing an aggregate of 300,000
restricted shares (150,000 held by each of them), the vesting conditions with
respect to which relate to the achievement of a Nasdaq uplisting. Promptly
following such cancellation, the Company shall provide to the Stockholders
evidence from its transfer agent regarding the return of such shares and their
cancellation by the Company. The Company will obtain appropriate written
confirmations from the affected individuals regarding such cancellation.
 

 
3

 
  

(j)           Further Assurances. Without limiting any other provision herein,
(i) the Company shall cause the Board to comply with the terms of this Agreement
and (ii) each of the Company and the Board shall take all actions as promptly as
practicable in order to accomplish the actions contemplated by this Agreement.
 
3.           Strategic Matters. The Review Committee shall engage, consistent
with its charter and on behalf of the Company, a nationally recognized
investment bank with no material prior relationship with the Company (the
“Financial Advisor”) to advise the Review Committee and the Board. The Review
Committee will have oversight of the Financial Advisor and will also retain
independent legal counsel. The Review Committee and the Financial Advisor will
work in good faith to provide an appropriate recommendation to the Board
concerning the Review Committee’s work by March 31, 2020. The Review Committee
will report regularly to the Board. The Company will promptly disclose publicly
the recommendation of the Review Committee, and the Board’s decision with
respect to that recommendation.
 
4.           Annual Meeting Matters.
 
(a)           The Company shall hold the 2020 Annual Meeting no later than
September 15, 2020, and will not hold an annual or special meeting of
stockholders, or conduct any action by written consent, prior to the 2020 Annual
Meeting. Unless otherwise agreed by the Stockholders, the only matters and
proposals that the Company shall present for a vote of the stockholders at the
2020 Annual Meeting shall be proposals concerning the election of directors and
the ratification of the Company’s independent registered public accounting firm.
The Board will include the Camac Designees on its slate of nominees for election
to the Board at the 2020 Annual Meeting along with at least one additional new
director (who will not be the New Independent Director) proposed by the Board
and reasonably acceptable to the Stockholders and who is (i) qualified to serve
as a member of the Board under all applicable corporate governance policies or
guidelines of Company and the Board and applicable legal and regulatory
requirements; and (ii) meet the independence requirements with respect to
Company of the listing rules of Nasdaq. Such new director will replace one of
the Legacy Independent Directors. The Company will support and solicit proxies
for its director slate at the 2020 Annual Meeting in a reasonable and customary
manner.
 
(b)           If the Camac Designees (or any Successor Director) are included on
the Board’s slate of nominees for election to the Board at the 2020 Annual
Meeting, then (i) the Stockholders shall appear in person or by proxy at the
2020 Annual Meeting and be present for quorum purposes and vote all shares of
Common Stock beneficially owned by them and over which they have voting power at
the 2020 Annual Meeting in accordance with the Board’s recommendations with
respect to all such proposals referred to in Section 4(a) above; and (ii) the
Stockholders shall not execute any proxy card or voting instruction form in
respect of the 2020 Annual Meeting other than the proxy card and related voting
instruction form being solicited by or on behalf of the Board. The Stockholders
agree that they shall not, and they shall not permit any of their
Representatives to, directly or indirectly, take any action inconsistent with
this Section 4(b).
 
(c)           The Company will cause its directors and executive officers (other
than the First Camac Designee and the Second Camac Designee) to appear in person
or by proxy at the 2020 Annual Meeting and be present for quorum purposes and
vote all shares of Common Stock beneficially owned by each of them and over
which they have voting power at the 2020 Annual Meeting for the Board’s slate of
director nominees. The Company agrees that it shall not, and it shall not permit
any of its Representatives to, directly or indirectly, take any action
inconsistent with this Section 4(c).
 
 
4

 
 

(d)           The Company shall hold the 2021 Annual Meeting no later than
September 15, 2021.
 

5.           Standstill. Except as otherwise provided in this Agreement
(including with respect to the implementation of any recommendation of the
Review Committee), without the prior written consent of the Board, during the
Restricted Period, the Stockholders shall not, and shall instruct their
Representatives not to, directly or indirectly (in each case, except as
permitted by this Agreement):
 

(a)           (i) acquire, offer or agree to acquire, or acquire rights to
acquire (except by way of stock dividends or other distributions or offerings
made available to holders of voting securities of the Company generally on a pro
rata basis), whether by purchase, tender or exchange offer, through the
acquisition of control of another person, by joining a group, through swap or
hedging transactions or otherwise, any voting securities of the Company or any
voting rights decoupled from the underlying voting securities; or (ii) knowingly
sell, offer or agree to sell, through swap or hedging transactions or otherwise,
the voting securities of the Company or any voting rights decoupled from the
underlying voting securities held by the Stockholders to any Third Party that
would result in such Third Party having any beneficial ownership interest of
5.0% or more of the then-outstanding shares of Common Stock (except for Schedule
13G filers that are mutual funds, pension funds or index funds with no known
history of activism);
 

(b)           (i) nominate or recommend for nomination a person for election at
any Stockholder Meeting at which the Company’s directors are to be elected; (ii)
initiate, knowingly encourage or participate in any solicitation of proxies in
respect of any election contest or removal contest with respect to the Company’s
directors; (iii) submit any stockholder proposal for consideration at, or bring
any other business before, any Stockholder Meeting; (iv) initiate, knowingly
encourage or participate in any solicitation of proxies in respect of any
stockholder proposal for consideration at, or other business brought before, any
Stockholder Meeting; (v) knowingly encourage or participate in any request to
call a special meeting of the stockholders of the Company; or (vi) initiate,
knowingly encourage or participate in any “withhold” or similar campaign with
respect to any Stockholder Meeting; provided, however, that, except as set forth
in Section 2(a), (b) or (c) or Section 4, nothing in this Section 5(b) will be
interpreted to restrict the Stockholders’ ability to (A) privately recommend
candidates for the Board or (B) vote their shares on any proposal duly brought
before the Company’s stockholders as each Stockholder determines in his or its
sole discretion;
 

(c)           form, join or in any way participate in any group with respect to
any voting securities of the Company in connection with any election or removal
contest with respect to the Company’s directors (other than with the
Stockholders or one or more of their Affiliates to the extent that any such
person signs a joinder to this Agreement reasonably acceptable to the Company);
 
(d)           deposit any voting securities of the Company in any voting trust
or subject any Company voting securities to any arrangement or agreement with
respect to the voting thereof, other than any such voting trust, arrangement or
agreement solely among the Stockholders and one or more of their Affiliates;
 
(e)           seek publicly, alone or in concert with others, to amend any
provision of the Company’s articles of incorporation or bylaws;
 
(f)           effect or seek to effect, offer or propose to effect, cause or
participate in, or in any way knowingly assist or facilitate any other person to
effect or seek, offer or propose to effect or participate in, any (i)
acquisition of any securities, or any material assets or businesses, of the
Company or any of its subsidiaries; (ii) tender offer or exchange offer (except
as specifically contemplated by this Agreement), merger, acquisition, share
exchange or other business combination involving any of the voting securities or
any of the material assets or businesses of the Company or any of its
subsidiaries; or (iii) recapitalization, restructuring, liquidation, dissolution
or other extraordinary transaction with respect to the Company or any of its
subsidiaries or any material portion of its or their businesses;
 
 
5

 
 

(g)           enter into any discussions, negotiations, agreements or
understandings with any Third Party with respect to the foregoing, or advise,
assist, encourage or seek to persuade any Third Party to take any action with
respect to any of the foregoing, or otherwise take or cause any action
inconsistent with any of the foregoing; or
 
(h)           take any action challenging the validity or enforceability of this
Section 5 or this Agreement, or publicly make or in any way advance publicly any
request or proposal that the Company or the Board amend, modify or waive any
provision of this Agreement.
 
Notwithstanding the foregoing, nothing in this Agreement shall prohibit or
restrict (i) Camac or its affiliates from acquiring, offering or agreeing to
acquire, or acquiring rights to acquire, whether by purchase, tender or exchange
offer, through the acquisition of control of another person, by joining a group,
through swap or hedging transactions or otherwise, any voting securities of the
Company or any voting rights decoupled from the underlying voting securities so
long as, after giving effect to any such transactions, the Net Long Shares of
Camac does not exceed 22% of Company’s then-outstanding common stock; or (ii)
the Stockholders from: (A) communicating privately with the Board or any of the
Company’s officers regarding any matter, so long as such communications are not
intended to, and would not reasonably be expected to, require any public
disclosure of such communications; (B) communicating privately with stockholders
of the Company and others in a manner that does not otherwise violate this
Section 5, or (C) taking any action necessary to comply with any law, rule or
regulation or any action required by any governmental or regulatory authority or
stock exchange that has, or may have, jurisdiction over the Stockholders.
Furthermore, for the avoidance of doubt, nothing in this Agreement shall be
deemed to restrict in any way the ability of the Camac Designees (or any
Successor Director) from exercising their duties as directors of the Company
(including voting on any matter submitted for consideration by the Board,
participating in deliberations or discussions of the Board, and making
suggestions or raising any issues or recommendations to the Board).
 
6.           Mutual Non-Disparagement. No party hereto shall, and no party shall
permit any of its Representatives to, publicly disparage or publicly criticize
any other party or its subsidiaries, its or its subsidiaries’ business or any of
its or its subsidiaries’ current or former directors, officers or employees,
including the business and current or former directors, officers and employees
of such other party’s Affiliates, as applicable. The restrictions in this
Section 6 shall not (i) apply (A) in any compelled testimony or production of
information, whether by legal process, subpoena or as part of a response to a
request for information from any governmental or regulatory authority with
jurisdiction over the party from whom information is sought, in each case, to
the extent required; or (B) to any disclosure required by applicable law, rules
or regulations; or (ii) prohibit any person from reporting possible violations
of federal law or regulation to any governmental authority pursuant to Section
21F of the Exchange Act or Rule 2F promulgated thereunder. Notwithstanding
anything to the contrary in this Agreement, the Stockholders will not be in
violation of this Agreement if they privately disclose how they intend to vote
their shares of Common Stock at any Stockholder Meeting.
 
7.           Litigation Matters.
 

(a)           Upon the execution of this Agreement, the parties shall execute
and submit to the court a stipulation to dismiss with prejudice the Books and
Records Action.
 

(b)           The Stockholders covenant and agree that they shall not, and shall
not permit any of their Representatives to, alone or in concert with others,
knowingly encourage or pursue, or knowingly assist any other person to threaten,
initiate or pursue, any lawsuit, claim or proceeding before any court or
governmental, administrative or regulatory body (collectively, “Legal
Proceeding”) against the Company or any of its Representatives, except for any
Legal Proceeding initiated solely to remedy a breach of or to enforce this
Agreement or relating to an Excluded Matter (as defined in Section 8 below);
provided, however, that the foregoing shall not prevent the Stockholders or any
of their Representatives from responding to oral questions, interrogatories,
requests for information or documents, subpoenas, civil investigative demands or
similar processes (a “Legal Requirement”) in connection with any Legal
Proceeding if such Legal Proceeding has not been initiated by, or on behalf of,
the Stockholders or any of their Representatives; provided, further, that in the
event that any of the Stockholders or any of their Representatives receives such
Legal Requirement, the Stockholders shall give prompt written notice of such
Legal Requirement to the Company.
 

 
6

 
  

(c)           The Company covenants and agrees that it shall not, and shall not
permit any of its Representatives to, alone or in concert with others, knowingly
encourage or pursue, or knowingly assist any other person to threaten, initiate
or pursue, any Legal Proceedings against the Filing Parties or any of their
respective Representatives, except for any Legal Proceeding initiated solely to
remedy a breach of or to enforce this Agreement; provided, however, that the
foregoing shall not prevent the Company or any of its Representatives from
responding to a Legal Requirement in connection with any Legal Proceeding if
such Legal Proceeding has not been initiated by, or on behalf of, the Company or
any of its Representatives; provided, further, that in the event that the
Company or any of its Representatives receives such Legal Requirement, the
Company shall give prompt written notice of such Legal Requirement to the
Stockholders.
 

8.           Mutual Releases.
 

(a)           Each of the Stockholders, on behalf of themselves and their
respective heirs, estates, trustees, beneficiaries, successors, predecessors,
assigns, subsidiaries, principals, directors, officers, insurers, Associates and
Affiliates (the “Stockholder Releasors”), hereby do remise, release and forever
discharge, and covenant not to sue or take any steps to pursue or further any
Legal Proceeding against, the Company or its successors, predecessors, assigns,
subsidiaries, principals, directors, officers, insurers, Associates and
Affiliates (the “Company Releasees”), and each of them, from and in respect of
any and all claims and causes of action, whether based on any federal, state or
foreign law or right of action, direct, indirect or representative in nature,
foreseen or unforeseen, matured or unmatured, known or unknown, that all or any
of the Stockholder Releasors have, had or may have against the Company
Releasees, or any of them, of any kind, nature or type whatsoever, from the
beginning of time to the date of this Agreement; provided, however, that the
foregoing release shall not release any rights or duties under this Agreement or
any claims or causes of action that the Stockholder Releasors may have for the
breach or enforcement of any provision of this Agreement. Notwithstanding
anything to the contrary in this Agreement, the Stockholder Releasors do not
release or waive any claim or cause of action against any Company Releasee
arising from fraud or the criminal activity or criminal conduct of such Company
Releasee, or the entry of a pleading of guilty or nolo contendere by such
Company Releasee, in a court or administrative agency or tribunal of competent
jurisdiction, to a felony or comparable charge, in each case relating to actions
or omissions prior to the date of this Agreement, other than the matters that
are the subject of Securities and Exchange Commission v. Christopher J. Spencer
and John Busshaus, Civil Action No. 1:19-cv-9070 (S.D.N.Y.) (filed September 30,
2019) (any such unreleased claim, an “Excluded Matter”). For the avoidance of
doubt, it is understood that the release in this Section 8(a) does not release
or waive any claims or causes of action by the Company against any Company
Releasee. The Stockholder Releasors expressly waive and release any and all
provisions, rights, and benefits conferred by §1542 of the California Civil
Code, which provides:
 
Section 1542. Certain Claims Not Affected by General Release. A general release
does not extend to claims that the creditor or releasing party does not know or
suspect to exist in his or her favor at the time of executing the release and
that, if known by him or her, would have materially affected his or her
settlement with the debtor or released party;
 
or by any law of any state or territory of the United States, or principle of
common law, which is similar, comparable, or equivalent to Section 1542 of the
California Civil Code.
 

 
7

 
  

(b)           The Company, on behalf of itself and its successors, predecessors,
assigns, subsidiaries, principals, directors, officers, insurers, Associates and
Affiliates (the “Company Releasors”), hereby do remise, release and forever
discharge, and covenant not to sue or take any steps to pursue or further any
Legal Proceeding against, any of the Filing Parties or their respective heirs,
estates, trustees, beneficiaries, successors, predecessors, assigns,
subsidiaries, principals, directors, officers, insurers, Associates and
Affiliates (the “Stockholder Releasees”), and each of them, from and in respect
of any and all claims and causes of action, whether based on any federal, state
or foreign law or right of action, direct, indirect or representative in nature,
foreseen or unforeseen, matured or unmatured, known or unknown, that all or any
of the Company Releasors have, had or may have against the Stockholder
Releasees, or any of them, of any kind, nature or type whatsoever, from the
beginning of time to the date of this Agreement; provided, however, that the
foregoing release shall not release any rights or duties under this Agreement or
any claims or causes of action that the Company Releasors may have for the
breach or enforcement of any provision of this Agreement. The Company Releasors
expressly waive and release any and all provisions, rights, and benefits
conferred by §1542 of the California Civil Code, which provides:
 
Section 1542. Certain Claims Not Affected by General Release. A general release
does not extend to claims that the creditor or releasing party does not know or
suspect to exist in his or her favor at the time of executing the release and
that, if known by him or her, would have materially affected his or her
settlement with the debtor or released party;
 
or by any law of any state or territory of the United States, or principle of
common law, which is similar, comparable, or equivalent to Section 1542 of the
California Civil Code.
 
(c)           Each party hereto represents and warrants that it has not
heretofore transferred or assigned, or purported to transfer or assign, to any
person, firm or corporation any claims, demands, obligations, losses, causes of
action, damages, penalties, costs, expenses, attorneys’ fees, liabilities or
indemnities herein released. Other than for the Books and Records Action, each
of the parties hereto represents and warrants that neither it nor any assignee
has filed any lawsuit against any other party.
 
 
(d)           Each party hereto waives any and all rights (to the extent
permitted by state law, federal law, principles of common law or any other law)
that may have the effect of limiting the releases in this Section 8. Without
limiting the generality of the foregoing, each party hereto acknowledges that
there is a risk that the damages and costs that it believes it has suffered or
will suffer may turn out to be other than or greater than those now known,
suspected or believed to be true. Facts on which each party hereto has been
relying in entering into this Agreement may later turn out to be other than or
different from those now known, suspected or believed to be true. Each party
hereto acknowledges that in entering into this Agreement, it has expressed that
it agrees to accept the risk of any such possible unknown damages, claims,
facts, demands, actions and causes of action. Each party hereto acknowledges and
agrees that the releases and covenants provided for in this Section 8 are
binding, unconditional and final as of the date hereof.
 

9.           Press Release and SEC Filings.
 

(a)           No later than one Business Day following the date of this
Agreement, the Company shall announce the entry into this Agreement and the
material terms hereof by means of a mutually agreed upon press release in the
form attached hereto as Exhibit A (the “Mutual Press Release”). Prior to the
issuance of the Mutual Press Release, neither the Company nor the Stockholders
shall issue any press release, public announcement or other public statement
(including, without limitation, in any filing required under the Exchange Act)
regarding this Agreement or take any action that would require public disclosure
thereof without the prior written consent of the Other Party. No party hereto or
any of its Representatives shall issue any press release, public announcement or
other public statement (including, without limitation, in any filing required
under the Exchange Act) concerning the subject matter of this Agreement
inconsistent with the Mutual Press Release, except as required by law or
applicable stock exchange listing rules or with the prior written consent of the
Other Party and otherwise in accordance with this Agreement.
 

 
8

 
  

(b)           No later than two Business Days following the date of this
Agreement, the Stockholders shall file with the SEC an amendment to their
Schedule 13D in compliance with Section 13 of the Exchange Act reporting their
entry into this Agreement, disclosing applicable items to conform to their
obligations hereunder and appending this Agreement as an exhibit thereto (the
“Schedule 13D Amendment”). The Schedule 13D Amendment shall be consistent with
the Mutual Press Release and the terms of this Agreement. The Stockholders shall
provide the Company and its Representatives with a reasonable opportunity to
review the Schedule 13D Amendment prior to it being filed with the SEC and
consider in good faith any comments of the Company and its Representatives.
 

(c)           No later than four Business Days following the date of this
Agreement, the Company shall file with the SEC a Current Report on Form 8-K
reporting its entry into this Agreement, disclosing applicable items to conform
to its obligations hereunder and appending this Agreement and the Mutual Press
Release as an exhibit thereto (the “Form 8-K”). The Form 8-K shall be consistent
with the Mutual Press Release and the terms of this Agreement. The Company shall
provide the Stockholders and their Representatives with a reasonable opportunity
to review and comment on the Form 8-K prior to the filing with the SEC and
consider in good faith any comments of the Stockholders.
 

10.           Compliance with Securities Laws. Each of the Stockholders
acknowledges that the U.S. securities laws generally prohibit any person who has
received from an issuer material, non-public information concerning such issuer
from purchasing or selling securities of such issuer and from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities.
Additionally, each of the Stockholders (i) acknowledge that the Company
possesses or has access to material non-public information about the Company and
its Affiliates and Associates that has not been communicated to the
Stockholders; (ii) hereby waive any and all claims, whether at law, in equity or
otherwise, that such Stockholder may now have or may hereafter acquire, whether
presently known or unknown, against the Company relating solely to any failure
to disclose any non-public information in connection with entering into this
Agreement, including, without limitation, any such claims arising under
securities or other laws, rules and regulations; and (iii) are aware that the
Company is relying on the acknowledgement and waiver in clauses (i) and (ii)
above, respectively, in connection with entering into this Agreement.
 

11.           Affiliates and Associates. Each party hereto shall cause their
Affiliates and Associates to comply with the terms of this Agreement and shall
be responsible for any breach of this Agreement by any such Affiliate or
Associate. A breach of this Agreement by an Affiliate or Associate of a party,
if such Affiliate or Associate is not a party to this Agreement, shall be deemed
to occur if such Affiliate or Associate engages in conduct that would constitute
a breach of this Agreement if such Affiliate or Associate was a party to the
same extent as the first party.
 

12.           Representations and Warranties.
 

(a)           Mr. Shahinian represents and warrants as to himself that he is sui
juris and of full capacity. Each Stockholder severally and not jointly
represents and warrants that it has full power and authority to execute, deliver
and carry out the terms and provisions of this Agreement, and that this
Agreement has been duly and validly executed and delivered by such Stockholder,
constitutes a valid and binding obligation and agreement of such Stockholder and
is enforceable against such Stockholder in accordance with its terms. Mr.
Shahinian represents and warrants that, as of the date of this Agreement, he
beneficially owns 1,955,519 shares of Common Stock, has voting authority over
such shares, and owns no Synthetic Equity Interests or any Short Interests in
the Company.
 

 
9

 
  

(b)           Denis Yevstifeyev, Douglas Polinsky, J. Gregory Smith and
Christopher Spencer each represents and warrants as to himself that he is sui
juris and of full capacity. The Company hereby represents and warrants that (i)
it has the power and authority to execute, deliver and carry out the terms and
provisions of this Agreement; (ii) this Agreement has been duly and validly
authorized, executed and delivered by the Company following appropriate action
by the Board, constitutes a valid and binding obligation and agreement of the
Company, is enforceable against the Company in accordance with its terms and
does not require the approval of the Company’s stockholders; (iii) the execution
of this Agreement, the consummation of any of the transactions contemplated
hereby, and the fulfillment of the terms hereof, in each case in accordance with
the terms hereof, will not conflict with, or result in a breach or violation of
the organizational documents of the Company as currently in effect; and (iv) the
execution, delivery and performance of this Agreement by the Company does not
and will not (A) violate or conflict with any law, rule, regulation, order,
judgment or decree applicable to it, or (B) result in any breach or violation of
or constitute a default (or an event which with notice or lapse of time or both
would constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
it is a party or by which it is bound.
 

13.           Termination. Other than with respect to Section 2, Section 3 and
Section 4, this Agreement shall terminate at the end of the Restricted Period
(such date, the “Termination Date”). No termination of this Agreement shall
relieve any party hereto from liability for any breach of this Agreement prior
to such termination. Notwithstanding anything to the contrary in this Agreement:
 

(a)           The obligations of the Stockholders pursuant to Section 1, Section
2, Section 3, Section 4, Section 5, Section 6, Section 7, Section 8 and Section
10 shall terminate in the event that the Company materially breaches its
obligations pursuant to Section 2, Section 3, Section 4, Section 5, Section 6,
Section 7, Section 8 or the representations and warranties in Section 12(b) of
this Agreement and, in each case, such breach has not been cured within 30 days
following written notice of such breach; provided, however, that any termination
in respect of a breach of Section 6 shall require a determination of a court of
competent jurisdiction that the Company has materially breached Section 6;
provided, further, that the obligations of the Stockholders pursuant to Section
7 shall terminate immediately in the event that the Company materially breaches
its obligations under Section 7; and
 
(b)           The obligations of the Company pursuant to Section 2, Section 3,
Section 4, Section 5, Section 6, Section 7 and Section 8 shall terminate in the
event that the Stockholders materially breach their obligations in Section 1,
Section 2, Section 4, Section 5, Section 6, Section 7, Section 8 and Section 10
or the representations and warranties in Section 12(a) and, in each case, such
breach has not been cured within 30 days following written notice of such
breach; provided, however, that any termination in respect of a breach of
Section 6 shall require a determination of a court of competent jurisdiction
that the Stockholders have materially breached Section 6; provided, further,
that the obligations of the Company pursuant to Section 7 shall terminate
immediately in the event that either Mr. Shahinian or Camac materially breaches
the its obligations under Section 7.
 
14.           Expenses. Within five Business Days following the date of this
Agreement, the Company shall reimburse the Stockholders, in an amount not to
exceed $600,000, for expenses incurred by them in connection with their
investment in the Company, including, but not limited to, legal and other
advisory costs, proxy solicitation costs, filing costs, and all costs incurred
to mail proxy soliciting materials, letters, and press releases to stockholders
of the Company, litigation costs, and travel costs.
 
 
10

 
  

15.           Notices. All notices, demands and other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered by hand, with
written confirmation of receipt; (b) upon sending if sent by facsimile to the
facsimile numbers below, with electronic confirmation of sending; (c) one day
after being sent by a nationally recognized overnight carrier to the addresses
set forth below; or (d) when actually delivered if sent by any other method that
results in delivery, with written confirmation of receipt:
 
If to any party other than Eric Shahinian or Camac Fund, LP:
 
Liberated Syndication, Inc.5001 Baum Blvd, Suite 770Pittsburgh, PA 15213
Attention: Chief Executive Officer
Facsimile: (631) 595-1283
 
with copies (which shall not constitute notice) to:
 
Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154
Attention: Mitchell S. Nussbaum
Facsimile: (212) 504-3013
 
and
 
Sherman & Howard LLP
201 East Washington Street, Suite 800
Phoenix, AZ 85004
Attention: Thomas J. Morgan
Facsimile: (602) 240-6600
 
 
If to Eric Shahinian or Camac Fund, LP:
Camac Partners, LLC350 Park Avenue, 13th FloorNew York, NY 10022 Attn. Eric
Shahinian
 
with copies (which shall not constitute notice) to:
 
Wilson Sonsini Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, CA 94304
Attention: Douglas K. Schnell
Facsimile: (650) 493-6811

 
16.           Governing Law; Jurisdiction; Jury Waiver. This Agreement, and any
disputes arising out of or related to this Agreement (whether for breach of
contract, tortious conduct or otherwise), shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to its
conflict of laws principles. The parties hereto agree that exclusive
jurisdiction and venue for any Legal Proceeding arising out of or related to
this Agreement shall exclusively lie in any state or federal court located in
the Borough of Manhattan in the State of New York. Each party hereto waives any
objection it may now or hereafter have to the laying of venue of any such Legal
Proceeding, and irrevocably submits to personal jurisdiction in any such court
in any such Legal Proceeding and hereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any court that any such Legal
Proceeding brought in any such court has been brought in any inconvenient forum.
Each party hereto consents to accept service of process in any such Legal
Proceeding by service of a copy delivered to it by certified or registered mail,
postage prepaid, return receipt requested, addressed to it at the address set
forth in Section 15. Nothing contained herein shall be deemed to affect the
right of any party hereto to serve process in any manner permitted by law. EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT. No party hereto
shall seek to consolidate, by counterclaim or otherwise, any action in which a
jury trial has been waived with any other action in which a jury trial cannot be
or has not been waived.
 
 
11

 
  

17.           Specific Performance. The Stockholders, on the one hand, and the
Company, on the other hand, acknowledge and agree that irreparable injury to the
other party would occur in the event that any provision of this Agreement were
not performed in accordance with such provision’s specific terms or were
otherwise breached or threatened to be breached, and that such injury would not
be adequately compensable by the remedies available at law (including the
payment of money damages). It is accordingly agreed that the Stockholders, on
the one hand, and the Company, on the other hand (as applicable, the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof, and the other party shall
not take action in opposition to the Moving Party seeking such relief on the
grounds that any other remedy or relief is available at law or in equity. The
party hereto against whom specific performance is sought agrees to waive any
applicable right or requirement that a bond be posted.
 
18.           Certain Definitions and Interpretations. As used in this
Agreement: (a) the terms “Affiliate” and “Associate” (and any plurals thereof)
have the meanings ascribed to such terms under Rule 12b-2 promulgated by the SEC
under the Exchange Act and shall include all persons or entities that at any
time prior to the Termination Date become Affiliates or Associates of any person
or entity referred to in this Agreement; (b) the term “Exchange Act” means the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder; (c) the terms “beneficial ownership,” “group,” “person,”
“proxy,” and “solicitation” (and any plurals thereof) have the meanings ascribed
to such terms under the Exchange Act; (d) the term “Business Day” means any day
that is not a Saturday, Sunday or other day on which commercial banks in the
State of New York are authorized or obligated to be closed by applicable law;
(e) “Net Long Shares” will be limited to the number of shares of the Company’s
common stock beneficially owned by any person or entity that constitute such
person or entity’s net long position as defined in Rule 14e-4 under the Exchange
Act and, to the extent not covered by such definition, reduced by any shares as
to which such Person does not have the right to vote or direct the vote as of
the date for determining or documenting or as to which such Person has entered
into a derivative or other agreement, arrangement or understanding that hedges
or transfers, in whole or in part, directly or indirectly, any of the economic
consequences of ownership of such shares, it being understood that whether
shares constitute Net Long Shares will be decided by the Board in its reasonable
determination; (f) the term “Other Party” means (i) with respect to the Company,
Mr. Shahinian and Camac, and (ii) with respect to Mr. Shahinian, the Company;
(g) the term “Representatives” means a person’s Affiliates and Associates and
its and their respective directors, officers, employees, partners, members,
managers, consultants, legal or other advisors, agents and other
representatives; (h) “Restricted Period” means the period from the date of this
Agreement until 11:59 p.m., Eastern time on September 1, 2020 (unless the Board
does not nominate the Camac Designees (or any Successor Director) for election
at the 2020 Annual Meeting by 11:59 p.m., Eastern time on the date that is 31
days prior to the deadline for the submission of stockholder nominations of
directors and business proposals for the 2020 Annual Meeting as set forth in the
Bylaws (as in effect on the date of this Agreement), in which case the
Restricted Period will immediately end); (i) the term “SEC” means the U.S.
Securities and Exchange Commission; (j) the term “Short Interests” means any
agreement, arrangement, understanding or relationship, including any repurchase
or similar so-called “stock borrowing” agreement or arrangement, engaged in by
such person, the purpose or effect of which is to mitigate loss to, reduce the
economic risk (of ownership or otherwise) of shares of any class or series of
the Company’s equity securities by, manage the risk of share price changes for,
or increase or decrease the voting power of, such person with respect to the
shares of any class or series of the Company’s equity securities, or that
provides the opportunity to profit from any decrease in the price or value of
the shares of any class or series of the Company’s equity securities; (k) the
term “Stockholder Meeting” means each annual or special meeting of stockholders
of the Company, or any other meeting of stockholders held in lieu thereof, and
any adjournment, postponement, reschedulings or continuations thereof; (l) the
term “Synthetic Equity Interests” means any derivative, swap or other
transaction or series of transactions engaged in by such person, the purpose or
effect of which is to give such person economic risk similar to ownership of
equity securities of any class or series of the Company, including due to the
fact that the value of such derivative, swap or other transactions are
determined by reference to the price, value or volatility of any shares of any
class or series of the Company’s equity securities, or which derivative, swap or
other transactions provide the opportunity to profit from any increase in the
price or value of shares of any class or series of the Company’s equity
securities, without regard to whether (i) the derivative, swap or other
transactions convey any voting rights in such equity securities to such person;
(ii) the derivative, swap or other transactions are required to be, or are
capable of being, settled through delivery of such equity securities; or (iii)
such person may have entered into other transactions that hedge or mitigate the
economic effect of such derivative, swap or other transactions; and (m) the term
“Third Party” refers to any person that is not a party hereto, a member of the
Board, a director or officer of the Company, or legal counsel to any party. In
this Agreement, unless a clear contrary intention appears, (i) the word
“including” (in its various forms) means “including, without limitation”; (ii)
the words “hereunder,” “hereof,” “hereto” and words of similar import are
references in this Agreement as a whole and not to any particular provision of
this Agreement; (iii) the word “or” is not exclusive; and (iv) references to
“Sections” in this Agreement are references to Sections of this Agreement unless
otherwise indicated.
 
 
12

 
 

19.           Miscellaneous.
 
(a)           This Agreement contains the entire agreement and supersedes all
prior agreements and understandings, both written and oral, between the parties
hereto with respect to the subject matter hereof.
 
(b)           This Agreement shall not be assignable by operation of law or
otherwise by a party hereto without the consent of the other parties. Any
purported assignment without such consent is void. Subject to the foregoing
sentence, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by and against the permitted successors and assigns of each party
hereto.
 
(c)           Neither the failure nor any delay by a party hereto in exercising
any right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.
 
(d)           If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the parties hereto that the parties would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such which may be hereafter declared invalid, void or
unenforceable. In addition, the parties hereto agree to use their reasonable
best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.
 
(e)           Any amendment or modification of the terms and conditions set
forth herein or any waiver of such terms and conditions must be agreed to in a
writing signed by each party hereto.
 
(f)           This Agreement may be executed in one or more textually identical
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, shall have
the same effect as physical delivery of the paper document bearing the original
signature.
 
(g)           Each of the parties hereto acknowledges that it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed this
Agreement with the advice of such counsel. Each party hereto and its counsel
cooperated and participated in the drafting and preparation of this Agreement,
and any and all drafts relating thereto exchanged among the parties will be
deemed the work product of all of the parties and may not be construed against
any party by reason of its drafting or preparation. Accordingly, any rule of law
or any legal decision that would require interpretation of any ambiguities in
this Agreement against any party hereto that drafted or prepared it is of no
application and is hereby expressly waived by each of the parties, and any
controversy over interpretations of this Agreement will be decided without
regard to events of drafting or preparation.
 
(h)           The headings set forth in this Agreement are for convenience of
reference purposes only and will not affect or be deemed to affect in any way
the meaning or interpretation of this Agreement or any term or provision of this
Agreement.
 
[Signature Page Follows]
 
 
13

 
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, or caused
the same to be executed by its duly authorized representative, as of the date
first above written.
 
LIBERATED SYNDICATION, INC.
 
 
 
 
By:
/s/ Christopher Spencer
 
Name:
Christopher Spencer
 
Title:
CEO, President and Director
 

 
 
 
/s/ Denis Yevstifeyev
 
Denis Yevstifeyev
 

 
 
 
 
/s/ Douglas Polinsky
 
Douglas Polinsky
 

 
 
 
/s/ J. Gregory Smith
 
J. Gregory Smith
 

 
 
 
/s/ Christopher Spencer
 
Christopher Spencer
 

 
 
CAMAC FUND, LP
 
 
 
 
By:
/s/ Eric Shahinian
 
Name:
Eric Shahinian
 
Title:
Authorized Signatory
 

 
 
 
 
/s/ Eric Shahinian
 
 
Eric Shahinian
 
 

 
Signature Page to Settlement Agreement
 
 
14

 
 
Exhibit A
 
Mutual Press Release
 

Liberated Syndication Announces Settlement Agreement with Camac Partners
 
Eric Shahinian, Brad Tirpak, and an Independent Director to Join Board;
Camac Withdraws Special Meeting Request and Dismisses Nevada Litigation
 
PITTSBURGH, PA – October 4, 2019 – Liberated Syndication (OTCQB:LSYN) (“Libsyn”
or the “Company”), a recognized leader in podcast hosting, distribution and
monetization, today announced it has reached a settlement agreement with Camac
Fund, LP, and its affiliates Camac Partners, LLC, Camac Capital, LLC, and Eric
Shahinian, (collectively, “Camac”) which own approximately 6.7% of outstanding
shares of Libsyn’s common stock. The agreement includes: the addition of new
directors to Libsyn’s Board of Directors, including Eric Shahinian and Brad
Tirpak (a managing director at Palm Active Partners), and at least one new
independent director; Camac withdrawing its special meeting request; and Camac
dismissing its pending litigation in Nevada.
 
“We are pleased to have reached a resolution that we believe is in the best
interests of all Lisbyn shareholders,” said Chris Spencer, Liberated Syndication
CEO. “We look forward to adding new directors to our Board and believe the new
independent voices will complement those of our existing directors. Libsyn is
performing well, as evidenced by the strong third quarter podcasting
subscription growth announced yesterday, and we believe the Company is well
positioned to continue executing on our strategy and enhancing shareholder
value.”
 
 “We are pleased to reach this agreement with Libsyn that brings fresh
perspectives to its Board and positions the Company for future value creation,”
said Mr. Shahinian, founder and managing member of Camac. “Libsyn is a wonderful
business, and we believe this agreement will drive enhanced value for all
shareholders, employees and customers.”
 
The agreement provides for, among other things, the following:
 
●
Board Updates: Mr. Shahinian and Mr. Tirpak have been appointed to the Board.
Mr. Shahinian will chair the Compensation Committee and Strategic Review
Committee and Mr. Tirpak will join the Audit Committee. Libsyn will work to
identify new independent director candidates for approval by Camac, with the
intention that one new independent director will promptly join the Board and its
Compensation Committee in place of an existing director. Further, Libsyn’s
director slate for the 2020 annual meeting will include at least one additional
new independent director in lieu of an existing independent director.
 
●
Strategic Review: Libsyn will form a Strategic Review Committee aimed at
developing value-enhancing actions for all stakeholders.
 
 
15

 
     

●
Annual Meeting Dates: Libsyn will hold its next annual meeting no later than
September 15, 2020. The Company will hold its 2021 annual meeting no later than
September 15, 2021.
 
●
Voting and Standstill Agreements: Libsyn’s directors and management team will
vote their respective shares in favor of the Company’s director nominees at the
2020 Annual Meeting. Camac will also vote its shares in favor of the Company’s
director nominees at the 2020 Annual Meeting, unless the Board does not nominate
Mr. Shahinian and Mr. Tirpak at the 2020 Annual Meeting. Camac has agreed to a
customary standstill until September 1, 2020.
 
●
Fees: Libsyn will reimburse Camac for up to $600,000 in out of pocket expenses.
 
●
Equity Grants: Libsyn will immediately cancel an aggregate of 300,000 shares
from the equity grants on April 13, 2017 associated with the Nasdaq uplisting.
The shares will be equally split between Mr. Spencer and John Busshaus, the
Company’s former Chief Financial Officer.
 
Loeb & Loeb LLP and Sherman & Howard LLP are serving as legal advisors to the
Company and MacKenzie Partners, Inc. is serving as proxy advisor. Wilson Sonsini
Goodrich & Rosati, Professional Corporation and Ballard Spahr LLP are serving as
legal advisors to Camac and InvestorCom, LLC is serving as proxy advisor.
 
About Eric Shahinian
 
Eric Shahinian, age 31, is the managing member of Camac Partners LLC, which he
founded in 2011. Prior to founding Camac, he was an analyst at Kingstown Capital
Management L.P., an investment firm, from 2009 to 2011. Mr. Shahinian was a
director of Khan Resources, Inc. from 2015 to 2017, during which time the
company reached a settlement with the government of Mongolia in regards to an
arbitration award entered in the company’s favor and paid out a large return of
capital. Mr. Shahinian has a B.S. from Babson College.
 
About Bradley Tirpak
 
Bradley M. Tirpak, age 49, is a managing director at Palm Active Partners LLC.
From 2009 to 2016, Mr. Tirpak was founder and Chief Executive Officer of Locke
Partners and managed various investment partnerships that focused on engaging
public companies to improve corporate governance and improve stockholder
returns. Earlier in his career, he worked for Credit Suisse First Boston, Caxton
Associates, Sigma Capital Management and Chilton Investment Company. Mr. Tirpak
is the Chairman of the Board of Full House Resorts, Inc., a casino developer and
operator, and has been a director since December 2014. He previously held
director positions at Flowgroup, Birner Dental Management Services, Inc.,
Applied Minerals, Inc. and USA Technologies, Inc. Mr. Tirpak is a trustee of the
HALO Trust USA, the world’s largest humanitarian mine clearance organization
which clears the debris of war in over 20 countries. Mr. Tirpak received a B.S.
from Tufts University and an M.B.A from Georgetown University.
 
 
16

 
    

About Liberated Syndication
Liberated Syndication (“Libsyn”) is the world’s leading podcast hosting network
and has been providing publishers with distribution and monetization services
since 2004. In 2018 Libsyn delivered over 5.1 billion downloads. Libsyn hosts
over 5.6 million media files for more than 67,000 podcasts, including typically
around 35% of the top 200 podcasts in Apple Podcasts. Podcast producers choose
Libsyn to measure their audience via IAB V2 certified stats, deliver popular
audio and video episodes, distribute their content through smartphone Apps (iOS
and Android), and monetize via premium subscription services and advertising. We
are a Pittsburgh based company with a world class team. Visit us on the web at
https://www.libsyn.com.
 
Pair Networks, founded in 1996, is one of the oldest and most experienced
Internet hosting company providing a full range of fast, powerful and reliable
Web hosting services. Pair offers a suite of Internet services from shared
hosting to virtual private servers to customized solutions with world-class 24x7
on-site customer support. Based in Pittsburgh, Pair serves businesses, bloggers,
artists, musicians, educational institutions and non-profit organizations around
the world. Visit us on the web at www.pair.com.
 
Legal Notice
 
“Forward-looking Statements” as defined in the Private Securities litigation
Reform Act of 1995 may be included in this press release. These statements
relate to future events or our future financial performance. These statements
are only predictions and may differ materially from actual future results or
events. Except as required by law, we disclaim any intention or obligation to
revise any forward-looking statements whether as a result of new information,
future developments or otherwise. There are important risk factors that could
cause actual results to differ from those contained in forward-looking
statements, including, but not limited to, those described from time to time in
our filings with the Securities and Exchange Commission.
 
Contacts:
 
Investors
Art Batson
Arthur Douglas & Associates, Inc.
(407) 478-1120
 
Bob Marese
MacKenzie Partners, Inc.
(800) 322-2885
 
Media
Paul Caminiti / Nicholas Leasure / Jacqueline Zuhse
Reevemark
(212) 433-4600
 
 
17

 
  

Exhibit B
 
Review Committee Charter
 
LIBERATED SYNDICATION INC.
 
CHARTER OF THE STRATEGIC REVIEW COMMITTEE
  

PURPOSE
 

The purpose of the Strategic Review Committee (the “Committee”) of the Board of
Directors (the “Board”) of Liberated Syndication Inc. (the “Company”) is to
conduct a strategic review (the “Review”) of the business of the Company and
make recommendations to the Board with respect to the strategic direction of the
Company, its businesses and its opportunities (including with respect to
potential strategic transactions involving the Company), in order to enhance
shareholder value.
 

COMPOSITION
 
  The Committee shall consist of two members of the Board. The members of the
Committee shall be appointed by and serve at the discretion of the Board in
accordance with the terms of the Settlement Agreement (the “Settlement
Agreement”) dated as of October 4, 2019 between the Company, Camac Fund LP
(“Camac”) and certain other parties. Vacancies occurring on the Committee shall
be filled by the Board in accordance with the terms of the Settlement Agreement.
The Chairman of the Committee shall be appointed by the Board in accordance with
the terms of the Settlement Agreement.
 

MEETINGS AND MINUTES
 

The Committee shall hold such regular or special meetings as its members deem
necessary or appropriate. In lieu of a meeting, the Committee may act by
unanimous written consent. Minutes of each meeting of the Committee shall be
prepared and distributed to each director of the Company and the Secretary of
the Company promptly after each meeting. The Committee shall report to the Board
from time and time and whenever requested to do so by the Board. The majority of
the members of the Committee shall constitute a quorum.
 

AUTHORITY
 

The Committee shall have full access to all books, records, facilities and
personnel of the Company as deemed necessary or appropriate by any member of the
Committee to discharge his or her responsibilities hereunder. The Committee at
its discretion may permit other members of the management of the Company or of
the Board to attend meetings of the Committee.
 

The approval of this Charter shall be construed as a delegation of authority to
the Committee with respect to the responsibilities set forth herein.
 

RESPONSIBILITIES
 

To implement the Committee’s purpose, the Committee shall be charged with the
following duties and responsibilities:
 

1. Strategic Review. Review and make recommendations to the Board and management
on the following:
 

●
the Company’s long-term strategic plan, as developed by the Company’s management
and approved by the Board;
 
 
18

 
    

●
the strategic direction of the Company and strategic alternatives available to
the Company, including capital allocation, significant corporate transactions,
change of control transactions (including a sale of the Company or of its
assets), modifications of the Company’s capital structure, debt and equity
financings, and other strategic transactions (any of the foregoing, a “Potential
Transaction”);
 
●
proposals from any party that could reasonably be expected to result in a
Potential Transaction; and
 

●
responses to external developments and factors, such as the economy,
competition, and technology.
  

For the avoidance of doubt, the Committee is explicitly authorized to conduct,
with the assistance of its advisors, a market check to determine whether a buyer
exists for the Company in a transaction that the Committee is willing to
recommend to the Board.
 

2. Engagement of Advisors. Engage, at the Company’s expense, independent legal,
accounting, financial, valuation and other appropriate advisors to serve the
Committee’s needs and assist it in the discharge of its responsibilities in
connection with the Review and the investigation, review and negotiation of any
Potential Transaction, and making a recommendation to the Board with respect
thereto, and the Committee shall also have the power and authority to enter into
on behalf of the Company retention letters, engagement letters, contracts and
agreements (including agreements relating to indemnification and contribution)
with such advisors provided that such letters, contracts and agreements do not
contain obligations of the Company that extend beyond the closing of a Potential
Transaction, except for customary provisions of an engagement letter such as
indemnities and deferred payments that have effect post-closing.
 
3. Periodic Review of Charter. Review and assess periodically the adequacy of
this charter, including the Committee’s role and responsibilities as outlined in
this Charter, and recommend any proposed changes to the Board for its
consideration.
 

4. Other Matters. Undertake from time to time such additional activities within
the scope of the Committee’s primary functions as assigned by the Board.
 

The Committee shall not have the power to approve or reject any matter requiring
approval by the Board.
 

The operation of the Committee shall be subject to the Bylaws of the Company as
in effect from time to time and the provisions of the Nevada Revised Statutes,
as applicable.
 
 
 
 
19
